IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45471

STATE OF IDAHO,                                 )
                                                )    Filed: February 11, 2019
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
KYLE ROBERT LASCH,                              )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Kyle Robert Lasch appeals from his judgment of conviction and sentence for failing to
register as a sex offender. Specifically, Lasch challenges the district court’s order denying his
motion to dismiss. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In a 2010 case, Lasch was charged with possession of sexually exploitative material,
Idaho Code § 18-1507. The charging information accused Lasch of possessing material sexually
exploiting a child under the age of eighteen years. In exchange for a guilty plea, the State agreed
to amend the charge to video voyeurism, I.C. § 18-6609, specifically accusing Lasch of
disseminating or publishing images of the intimate areas of another person or persons.




                                                1
       At the time of Lasch’s guilty plea, an individual must have been convicted of a second or
subsequent offense of video voyeurism before that person was obligated to register as a sex
offender pursuant to the Sex Offender Registry Act (SORA). I.C. § 18-8304(1)(a) (2010). Thus,
Lasch was not required to register as a sex offender. In 2011, the Idaho legislature amended I.C.
§ 18-8304(1)(a) to require an individual to register who “[o]n or after July 1, 1993, is convicted
of the crime . . . provided for in . . . 18-6609 (video voyeurism where the victim is a minor or
upon a second or subsequent conviction).” I.C. § 18-8304(1)(a); see 2011 Idaho Sess. Laws, ch.
311, § 3, p. 884. Consequently, Lasch was notified by the Idaho Department of Correction and
the Kootenai County Sheriff’s Department of his duty to register as a sex offender as a result of
the amended legislation. Initially, Lasch complied with the requirement.
       In 2016, the State charged Lasch with failure to annually register as a sex offender, I.C.
§§ 18-8307, 18-8311, and with a persistent violator enhancement, I.C. § 19-2514. Lasch pled
not guilty and filed a motion to dismiss challenging the scope and applicability of the amended
statute. After holding a hearing on the motion and requesting supplemental briefing, the district
court denied Lasch’s motion to dismiss.        Pursuant to a plea agreement, Lasch entered a
conditional guilty plea to I.C. §§ 18-8307, 18-8311 for failure to annually register as a sex
offender. Lasch reserved his right to appeal the district court’s order denying his motion to
dismiss. In exchange for his guilty plea, the State dismissed the persistent violator enhancement.
Lasch was sentenced to an indeterminate term of five years. Lasch timely appeals.
                                                II.
                                           ANALYSIS
       Lasch argues that the district court erred in denying his motion to dismiss because the
district court did not act consistently with the applicable legal standards when it determined that
Lasch was under a duty to register as a sex offender. A decision to grant or deny a motion to
dismiss an information is left within the sound discretion of the trial court. State v. Curtiss, 138
Idaho 466, 468, 65 P.3d 207, 209 (2002). When a trial court’s discretionary decision is reviewed
on appeal, the appellate court conducts a multi-tiered inquiry to determine whether the lower
court: (1) correctly perceived the issue as one of discretion; (2) acted within the boundaries of
such discretion; (3) acted consistently with any legal standards applicable to the specific choices
before it; and (4) reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261,
270, 429 P.3d 149, 158 (2018).

                                                 2
       In support of his motion to dismiss, Lasch argued below, as he does on appeal, that I.C.
§ 18-8304(1)(a), which subjects persons convicted of “18-6609 (video voyeurism where the
victim is a minor or upon a second or subsequent conviction)” to sex offender registration
requirements unambiguously does not apply to him. 1 Specifically, Lasch argues that the statute
does not apply to him because (1) he was not “convicted” of the crime of “video voyeurism
where the victim is a minor”; and (2) he did not plead guilty to the crime of video voyeurism
where the charging language specified that the victim is a minor. 2
        Because Lasch’s motion to dismiss was premised upon a question of statutory
interpretation, we must analyze the statute at issue. This Court exercises free review over the
application and construction of statutes. State v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106
(Ct. App. 2003). Where the language of a statute is plain and unambiguous, this Court must give
effect to the statute as written, without engaging in statutory construction. State v. Burnight, 132
Idaho 654, 659, 978 P.2d 214, 219 (1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67
(Ct. App. 2000). The language of the statute is to be given its plain, obvious, and rational
meaning.    Burnight, 132 Idaho at 659, 978 P.2d at 219.              If the language is clear and
unambiguous, there is no occasion for the court to resort to legislative history or rules of
statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d at 67. When this Court must engage
in statutory construction because an ambiguity exists, it has the duty to ascertain the legislative
intent and give effect to that intent. State v. Beard, 135 Idaho 641, 646, 22 P.3d 116, 121 (Ct.
App. 2001). To ascertain such intent, not only must the literal words of the statute be examined,
but also the context of those words, the public policy behind the statute and its legislative history.
Id. It is incumbent upon a court to give an ambiguous statute an interpretation which will not
render it a nullity. Id. Constructions of an ambiguous statute that would lead to an absurd result
are disfavored. State v. Doe, 140 Idaho 271, 275, 92 P.3d 521, 525 (2004).
       The district court determined that the statute, I.C. § 18-8304(1)(a), is ambiguous as to the
phrase “where the victim is a minor,” because it can reasonably be construed to mean either a


1
       In addition, Lasch assigns error to the methodology that the Idaho State Police
Department used in determining that he was required to register as a sex offender. However,
Lasch cites no authority that allows this Court to review the Agency’s determination on appeal,
thus we will not consider his argument. See State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966,
970 (1996).
2
       Lasch does not contest the fact that the victim of his 2010 crime was actually a minor.
                                                  3
crime that generally involves a child, or a crime that alleges that the victim is a minor.
Nonetheless, the district court determined that, considering the legislative intent, the only
reasonable interpretation of the statute is “to mean the commission of video voyeurism that
generally involves a child.” As such, the district court determined that Lasch was required to
register “per the 2011 amendment to I.C. § 18-8304(1)” because “Lasch’s conviction for video
voyeurism was a case where the victim(s) were minors.” Thus, the district court denied Lasch’s
motion to dismiss.
         The State argues that the plain language of the statute unambiguously requires Lasch to
register as a sex offender if the victim of his video voyeurism crime was in fact a minor. We
agree.    The relevant language of the statute is plain and unambiguous.               Idaho Code
§ 18-8304(1)(a) lists the specific crimes within the Idaho Code that require sex offender
registration, each followed by an explanatory parenthetical explaining the crime and/or the facts
of the crime that trigger the registration requirement. For the crime at issue, I.C. § 18-8304(1)(a)
cites “18-6609 (video voyeurism where the victim is a minor . . .).” Idaho Code § 18-6609 is the
crime of video voyeurism. The parenthetical language that follows “video voyeurism” identifies
the specific facts of that crime, i.e., “where the victim is a minor,” that trigger the registration
requirement. There is no specific crime of “video voyeurism where the victim is a minor.” See
I.C. § 18-6609. The plain language of the statute unambiguously subjects an individual that is
convicted of the crime of video voyeurism, I.C. § 18-6609, to registration requirements where
the victim is a minor. Thus, Lasch’s argument that he must have been convicted of the crime of
“video voyeurism where the victim is a minor” is not a rational reading of the statute.
         Finally, Lasch’s argument that I.C. § 18-8304(1)(a) unambiguously requires that the
information charging video voyeurism must specify that “the victim is a minor” is unpersuasive.
It is obvious that the statute does not express how the victim’s status as a minor is to be
determined. We must presume that “a legislature says in a statute what it means and means in a
statute what it says there.” Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992).
Courts cannot insert into statutes terms or provisions which are obviously not there. In Re
Adoption of Chaney, 126 Idaho 554, 558, 887 P.2d 1061, 1065 (1995). The only requirement
that appears in the plain language of I.C. § 18-8304(1)(a) is that the “victim is a minor,” and we
therefore cannot read additional requirements into the statute.



                                                 4
       We conclude that the relevant portion of I.C. § 18-8304(1)(a) unambiguously requires an
individual to register as a sex offender if convicted of video voyeurism, I.C. § 18-6609, and the
victim was in fact a minor. Because the district court ultimately found that the statute required
Lasch to register if his video voyeurism charge involved a victim that was in fact a minor, the
district court did not abuse its discretion in denying Lasch’s motion to dismiss.
                                                III.
                                         CONCLUSION
       The district court did not abuse its discretion in denying Lasch’s motion to dismiss.
Therefore, Lasch’s judgment of conviction and sentence are affirmed.
       Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                 5